Judgment and order reversed on the law and facts and a new trial granted, with costs to appellants to abide the event, upon the ground that the finding of defendants’ negligence and plaintiff’s freedom from contributory negligence was against the weight of evidence. All concur for reversal and granting a new trial as to both defendants, except Vaughan and Piper, JJ., who vote for dismissal of the complaint as to defendant City of Buffalo upon the ground that the evidence fails to show any actionable negligence on the part of the city that was a proximate cause of plaintiff’s injury. (Appeals from a judgment for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.